Cook, J.,
dissenting. The court of appeals determined that Ohio law applies to the insurance policy involved in this case, a disposition consistent with this court’s decision in Ohayon v. Safeco Ins. Co. of Illinois (2001), 91 Ohio St.3d 474, 747 N.E.2d 206. Nevertheless, the majority reverses the judgment of the court of appeals on authority of Ohayon, Wolfe v. Wolfe (2000), 88 Ohio St.3d 246, 725 N.E.2d 261, and Csulik v. Nationwide Mut. Ins. Co. (2000), 88 Ohio St.3d 17, 723 N.E.2d 90. Because the correct disposition of this cause is to affirm on authority of Ohayon, I respectfully dissent.
The only issue decided by the court of appeals was whether West Virginia law or Ohio law controlled the question of whether Shartle could collect underinsured motorist coverage under his policy with Allstate Insurance Company. The court of appeals held that Ohio law applies and, accordingly, reversed the trial court’s determination to the contrary. The court of appeals also remanded the cause, leaving for the trial court to decide, in the first instance, whether Shartle could collect underinsured motorist coverage as a matter of Ohio law.
Rather than simply affirm the correct judgment of the court of appeals, the majority reverses on the purported authority of Ohayon, Wolfe, and Csulik. But this disposition is peculiar because of the inapplicability of Wolfe and Csulik to the case at bar. There was no issue presented in the court of appeals concerning what version of Ohio law was in effect at the time in question. See Wolfe, 88 Ohio St.3d 246, 725 N.E.2d 261. Nor has any court determined what effect the application of the relevant Ohio law has on Shartle’s claim for underinsured coverage. See Ohayon, 91 Ohio St.3d at 486, 747 N.E.2d at 216, fn. 1. Finally, this is not a case in which Shartle has contended that a claimed ambiguity in the underinsured motorist policy language could render Ohio law inapplicable. Cf. Ohayon, 91 Ohio St.3d at 483-484, 747 N.E.2d at 214-215 (distinguishing Csulik, 88 Ohio St.3d 17, 723 N.E.2d 90). Instead, the only issue before this court is whether the law of Ohio or West Virginia should determine the parties’ rights and duties under the contract of insurance. Because the court of appeals correctly held that Ohio law applies and remanded this cause to the trial court for application of Ohio law, there is no reason for this court to reverse the judgment. Today’s' reversal speaks cryptically to issues (regarding ambiguity and which version of what statute applies) that no party has suggested exist and that no court below has passed upon.
I would affirm the judgment of the court of appeals on authority of Ohayon.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.